Citation Nr: 1820819	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for residuals of a right wrist fracture.  

2.  Entitlement to a temporary total rating (TTR) for convalescence following right wrist surgery.  

3.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel
INTRODUCTION

The Veteran had active duty in the United States Navy from February 1981 to January 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2012, May and June 2015 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified before a Veterans Law Judge (VLJ) at the RO in May 2014.  A transcript of the hearing is of record.  In June 2016, the Veteran was informed that the VLJ that presided over his hearing was unavailable to participate in a decision in his appeal and that he had the right to another hearing conducted by a VLJ who would ultimately decide his appeal.  See 38 C.F.R. § 20.707.  In October 2017, the Veteran testified at a videoconference hearing before another VLJ.  A transcript of the hearing is of record.  In February 2018, the Veteran was informed that the VLJ who presided over his second hearing was also unavailable to participate in a decision on his appeal and that he had the right to another hearing.  However, in a February 2018 written statement, the Veteran responded that he did not want another hearing.  Therefore, the hearing request is considered withdrawn. 38 C.F.R. § 20.704 (d) (2017).

The Board notes that the issues on appeal have previously been before the Board.  In September 2014 and May 2017, the Board remanded the claims for further development and adjudication.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the Veteran is currently unrepresented in his appeal.  In March 2012, he executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming private attorney Penelope E. Gronbeck as his representative.  Subsequently, in April 2014, the Veteran executed a VA Form 21-22a in favor of Neil B. Riley-associated with the same law firm as Ms. Gronbeck- thereby revoking Ms. Gronbeck's representation.  See 38 C.F.R. § 14.631(f)(1).  The Board recognized the change in representation.  See 38 C.F.R. § 20.605 (2017).

Mr. Riley remained as the Veteran's representative until November 10, 2016, at which time he submitted a letter indicating that he was leaving private practice and withdrawing his representation of the Veteran.  Furthermore, he indicated that Ms. Gronbeck would be the representative of record going forward.  The record does not include a subsequent VA Form 21-22 appointing Ms. Gronbeck as the Veteran's representative.  The law requires that a power of attorney, executed on a VA Form 21-22a, before the attorney may be recognized.  38 C.F.R. § 14.631(a) (2017).  Moreover, only one attorney may be recognized as representing the appellant, not a law firm.  38 C.F.R. § 14.631(b)(e)(1) (2017).

To that end, in February 2017, the Board sent the Veteran a letter wherein he was instructed to complete the attached VA Form 21-22a in order to appoint a valid representative.  He was advised to identify his representative within 30 days and if the Board did not hear from him, then, his claim would continue to be processed as if he were unrepresented.  To date, a valid VA Form 21-22a has not been submitted.  Therefore, at this time VA finds that the Veteran is unrepresented.

Finally, the Board notes that additional evidence has been associated with the record since the issuance of the July 2015 and August 2016 statements of the case (SOCs) and the May 2015 supplemental statement of the case (SSOC), to include VA treatment records.  However, as the Board is granting the issue herein decided and as the evidence post-dates the relevant time period in regard to the Veteran's claim for a temporary total evaluation, it is not relevant to such claim, therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.  Furthermore, as his additional claims are being remanded, the AOJ will have an opportunity to review the newly received evidence in the readjudication of such claims.

The issues of entitlement to a higher rating for the Veteran's service-connected residuals of a right wrist fracture and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all doubt in favor of the Veteran, he was in need of convalescence for a period of at least 1 month, following a November 11, 2014 surgery on his service-connected residuals of a right wrist fracture. 


CONCLUSION OF LAW

The criteria for a temporary total rating based on the need for convalescence following a November 11, 2014 surgery on the service-connected residuals of a right wrist fracture are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant a TTR for convalescence following right wrist surgery, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

The Veteran is seeking a TTR based on surgical or other treatment necessitating convalescence following surgery for his service-connected residuals of a right wrist fracture.  Specifically, he contends that he underwent a second surgery on November 11, 2014, and that he is entitled to a TTR following such, as he was unable to return to work and required a period of convalescence.  

It is an established policy of VA that Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b).  In the case of a disability which is temporary in nature such as a period of convalescence following surgery, governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30. 

TTRs will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a).

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id.  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id.

By way of history, the Veteran originally sought a TTR based on surgical or other treatment necessitating convalescence in June 2014.  In a November 2014 rating decision, the RO granted the Veteran's request effective May 22, 2014, and continued the Veteran's 10 percent rating from September 1, 2014.  The RO noted that the Veteran's medical records reflected that he underwent a right scaphoidectomy with a four corner fusion on May 22, 2014, and that in July 2014 he began therapy for wrist range of motion strengthening.  Subsequently, the Veteran filed an additional claim for a TTR based on convalescence following a second surgery on November 11, 2014.

In a June 2015 rating decision, the RO denied the Veteran's claim for a TTR due to treatment for a service-connected condition requiring convalescence.  The RO noted that while they could confirm that the Veteran underwent an additional surgery, there was no indication that the Veteran was out of work due to his surgery.  The Veteran seeks a total convalescent rating under the provisions of 38 C.F.R. § 4.30.

After a review of the record, the Board finds that a TTR based on convalescence following surgery on November 11, 2014, for the Veteran's service-connected residuals of a right wrist fracture is warranted. 

In this regard, on November 11, 2014, the Veteran underwent a right styloidectomy with excision of scaphoid dorsal lip.  He was discharged the same day and restricted to "light usage of involved extremity.  May move fingers to maintain mobility, but no heavy gripping/lifting."  He was also told to keep the dressing in place until his follow up appointment, to take his medication as prescribed, and to elevate his wrist for the following 48 hours.  

A follow up treatment note on November 26, 2014 reflects that the Veteran's incisions were healing well and the Veteran was doing well.  However, the Veteran reported pain.  The examiner stated that the Veteran was to "return to occupational therapy in 2 weeks to begin ROM exercises."  He was also told to follow up in four weeks. 

An additional follow up appointment, four weeks after his surgery on February 18, 2015, reflects that the Veteran reported pain and no strength.  He noted that he was attending therapy but the examiner noted poor range of motion.  Range of motion testing revealed 15 degrees of wrist extension and 10 degrees of wrist flexion.  He was given an injection and told that if his pain continued, a total fusion would be recommended. 

In March 2015, the Veteran underwent a VA wrist conditions examination.  On the disability benefits questionnaire (DBQ), the examiner noted that the Veteran suffered from carpal metacarpal arthritis, osteoarthritis of the right wrist, degenerative arthritis of the right wrist, as well as a prior fracture of the right wrist.  The Veteran reported that lifting heavy objects caused increased pain and that he had decreased grip strength and ability to perform fine manipulation with his right hand.  Range of motion testing revealed palmar flexion to 25 degrees, dorsiflexion to 20 degrees, ulnar deviation to 25 degrees, and radial deviation to 15 degrees.  The examiner noted that the Veteran's decreased range of motion resulted in functional loss due to decreased ability to grip objects, and that while pain was noted such did not result in or cause functional loss.  The examiner also found pain with weight bearing and evidence of tenderness of the radial aspect.  The examiner found that it was less likely than not that pain, weakness, fatigability or incoordination significantly limited functional ability during flare-ups or after repeated use.  The examiner noted a reduction in muscle strength due to the Veteran's claimed condition, but no ankylosis.  Finally, the examiner also noted that the Veteran underwent arthroscopic surgery on his wrist in 1989, May 2014 and November 2014 and had residuals from those surgeries.  The examiner found that the Veteran's ability to obtain and maintain substantially gainful physical or sedentary employment were not precluded by the Veteran's service connected condition.  

At his October 2017 Board hearing, the Veteran testified that his doctors told him that he would "be out for a while," and he reported that it took approximately 6 months to recover from his November 2014 wrist surgery.  

Based on the foregoing, the Board finds that the Veteran is entitled to a TTR based on surgical treatment necessitating convalescence for his service-connected residuals of a right wrist fracture.  In this regard, the Board finds that following the Veteran's November 2014 surgery, he required a period of convalescence.  The Veteran's post surgery treatment records indicate that he was unable to return to work or occupational therapy for at least one month following his surgery, due to restricted range of motion and strength as well as pain.  

While the Veteran contends that it took him 6 months to recover from his wrist surgery, the evidence of record does not support such contention.  Specifically, the March 2015 VA examination reveals that while the Veteran had residuals of his surgeries, in that he still reported pain and restrictions in his motion and strength, his range of motion had improved.  Furthermore, the examiner opined that while the Veteran's wrist condition would severely limit his ability to perform physical employment due to degenerative changes with decreased range of motion, persistent pain, and decreased grip strength, his ability to perform sedentary work would not be precluded.  Additionally, although the Veteran indicates that he was not been able to return to work due to his wrist condition, this is not attributable to his surgical treatment.  In fact, the record indicates that the Veteran stopped working before he underwent his wrist surgery. 

Thus, after resolving all doubt in favor of the Veteran, the Board finds that a TTR based on surgical or other treatment necessitating convalescence for the Veteran's service-connected residuals of a right wrist fracture is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102.


ORDER

A TTR based on surgical or other treatment necessitating convalescence for service-connected residuals of a right wrist fracture, is granted


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Relevant to the Veteran's claim for an increased rating, the Court has held that, where the record does not adequately reveal the current state of a claimant's disabilities, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a Wrist Conditions disability benefits questionnaire (DBQ) in March 2015.  The Board finds that a contemporaneous examination is necessary as so much time has passed and the Veteran has alleged significantly worsening symptoms. 

Specifically, the Veteran alleged that his disability is far worse than is represented by his current rating.  Therefore, the Board finds that in light of the Veteran's allegations and the degenerative nature of the Veteran's disability, a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected right wrist disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board finds that remand is also required so that range of motion testing can be conducted pursuant to a recent decision issued by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The new examination should include specific findings regarding the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

Relevant to the Veteran's claim for a TDIU, the Board finds such is inextricably intertwined with the Veteran's increased rating claim remanded herein, as the outcome of such could possibly have bearing on whether the Veteran meets the schedular criteria for a TDIU.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Furthermore, in the event that the adjudication of the Veteran's increased rating claim does not result in the Veteran meeting the schedular criteria for a TDIU, the RO should consider whether referral of the Veteran's claim for a TDIU to the Director, Compensation Service, for adjudication in accordance with the provisions of 38 C.F.R. § 4.16 (b) is warranted.

Finally, due to the amount of time which will pass on remand, updated treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records. 

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right wrist disability.

The examiner should identify the nature and severity of all manifestations of the Veteran's right wrist disability.  The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's right wrist disability on his daily activities and employability.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion throughout the time period of the claim.  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.
The VA examiner should be asked to conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must equate all functional losses, including those due to flare-ups to additional loss of motion (beyond what is shown clinically).  The examiner should state whether there is any ankylosis, either favorable or unfavorable, of the Veteran's right wrist. 

The examiner must also identify any associated neurological or muscle abnormalities that may be associated with the service-connected residuals of right wrist fracture, to include any post-surgical manifestations that may be present.  If any such abnormalities are present, the nerves and/or muscle groups affected or seemingly affected should be identified and the severity of each neurological or muscle group deficit must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature.. 

The examiner should also state whether the Veteran's right wrist disability (to include any associated neurological or muscle disabilities that may be present) precludes him from obtaining and maintaining substantially gainful employment, given his occupational background and education.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

3.  After adjudicating the Veteran's claim for higher rating for his right wrist disability, the AOJ must readjudicate the Veteran's claim for a TDIU.  In doing so, the AOJ should consider whether referral of the Veteran's claim for a TDIU to the Director, Compensation Service, for adjudication in accordance with the provisions of 38 C.F.R. § 4.16 (b) is warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


